Citation Nr: 9914347	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.   96-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St.  Louis, 
Missouri


THE ISSUE

Whether a timely notice of disagreement was submitted in 
response to the rating decision of December 9, 1994, which 
denied service connection for memory loss, and bilateral 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Ronald J.  DeChant, Agent


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972, and from December 1974 to December 1977.

This appeal arises from a March 1996 administrative decision 
of the St.  Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office which held that the appellant failed to 
file a timely notice of disagreement to a December 1994 
rating decision.

FINDING OF FACT

The veteran did not file a notice of disagreement to the RO's 
December 1994 rating decision denying service connection for 
memory loss, and bilateral peripheral neuropathy within one 
year of the mailing date of notice of this decision.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal to the RO's 
December 1994 determination denying service connection for 
bilateral peripheral neuropathy and memory loss.   38 
U.S.C.A.  §§ 7105, 7108 (West 1991); 38 C.F.R.  §§ 20.200, 
20.201, 20.302, 20.305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement to the rating decision, and a timely filed 
substantive appeal in response to the statement of the case.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of the rating decision to 
file a notice of disagreement to initiate the appeal process.  
38 U.S.C.A.  § 7105(b)(1).  

In this case service connection for memory loss and bilateral 
peripheral neuropathy was denied in a December 1994 rating 
decision.  The veteran was notified of this decision in 
December 1994.  The appellant, however, did not file a notice 
of disagreement prior to February 1996.  As this Board's 
jurisdiction derives exclusively from statutory grants of 
authority provided by Congress the Board "may not in any 
case, even in the interest of justice, extend its 
jurisdiction where none exists." Christianson v. Colt 
Industries Operating Corp., 486 U.S. 800, 818 (1988); see 
also Butler v. Derwinski, 960 F.2d 139, 140-41 (Fed. Cir. 
1992); Prenzler v. Derwinski, 928 F.2d 392 (Fed. Cir. 1991); 
Skinner v.  Derwinski, 1 Vet. App. 2, 3 (1990).  This claim 
is therefore denied.  38 U.S.C.A.  § 7108 (West 1991).

In reaching this decision the Board considered the 
appellant's assertion that his nonservice connected 
psychiatric disorder caused such profound depression that he 
was unable to file his appeal in a timely manner.  Notably, 
however, even assuming this contention to be true, such a 
compelling fact would not justify disregarding the dictates 
of the governing procedural rule.  As Justice Scalia pointed 
out when writing for the court of appeals, lack of 
jurisdiction means "an inability to act, not merely in 
unappealing cases, but in compelling cases as well."  
National Black Media Coalition v. Federal Communications 
Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).  


ORDER

The claim is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

